                  Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 1 of 14




                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION

ASHLEY MORGAN TAYLOR           §
Plaintiff,                     §
                               §
v.                             §                                 CAUSE NO. 5:19-CV- 001061
                               §
KELLI MORGAN AND ALLSTATE FIRE §
AND CASUALTY INSURANCE COMPANY §
Defendant.                     §



         DEFENDANT ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S
                            NOTICE OF REMOVAL


           Defendant Allstate Fire and Casualty Insurance Company hereby removes this lawsuit

pursuant to 28 U.S.C. §§ 1441 and 1446, on the grounds of diversity of citizenship and amount in

controversy, and respectfully shows the Court as follows:

                                                        I.
                                                    BACKGROUND

1.         This is a first-party case wherein Plaintiff sues Allstate and its claims adjuster for

underinsured motorist benefits under Plaintiff’s automobile policy with Allstate. Plaintiff does not

allege that she has received a final judgment against the alleged tortfeasor.

2.         On April 14, 2020, Plaintiff filed her Original Petition styled Ashley Morgan Taylor v.

Allstate Fire and Casualty Insurance Company, in County Court No. 10 in Bexar County, Texas,

Cause No. 2020-CV-02272, in which Plaintiff alleges contractual and extra-contractual causes of

action based on a claim for underinsured motorist benefits and sought damages in excess of

$75,000.00.1



1
    See Exhibit A, Plaintiff’s Original Petition.


{00629704}
              Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 2 of 14




3.      On April 28, 2020, Defendant removed Plaintiff’s suit to this Court based upon the

diversity of the parties and the amount in controversy.2

4.      On May 5, 2020, Plaintiff voluntarily dismissed her action without prejudice.3

5.      On July 14, 2020, Plaintiff again filed suit against Allstate styled Ashley Morgan Taylor v.

Allstate Fire and Casualty Insurance Company, in County Court No. 3 in Bexar County, Texas,

Cause No. 2020-CV-03533, in which Plaintiff alleges contractual and extra-contractual causes of

action based on a claim for underinsured motorist benefits and added Allstate employee, Kelli

Morgan as a defendant.4

6.      Plaintiff served Defendant Allstate with Plaintiff’s Original Petition in the July 14, 2020

suit on August 17, 2020, by process server.5

7.      Plaintiff asserts negligence against the alleged underinsured tortfeasor involved in the

underlying automobile accident. Plaintiff also asserts the following causes of action against

Allstate and its claims adjuster, Kelli Morgan:

       Breach of contract
       Extra-Contractual claims6
       Declaratory Judgment Action; and,
       Tortious Interference With A Contract7

8.      Plaintiff affirmatively plead for monetary relief in an amount “over $100,000.00 but not

more than $200,000.00.”8

9.      Plaintiff has demanded a jury trial.

10.     Defendants have not answered the suit in state court.9


2
  See Ashley Morgan Taylor v. Allstate Fire and Casualty 5:20-cv-00524-OLG
3
  See Id., at ECF Doc. 4, Notice of Dismissal Without Prejudice
4
  See Exhibit A, Plaintiff’s Original Petition.
5
  See Exhibit B, Transmittal of Service
6
  Specifically, violations of the DTPA, Insurance Code, and bad faith.
7
  See Exhibit A, Plaintiff’s Original Petition, at ¶¶ 19-30.
8
  Id. at ¶ 2
9
  See Exhibit C, State Court Docket Sheet.
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 2 of 14
               Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 3 of 14




11.     The State Court’s case history report for this matter is attached herein.10

                                                        II.
                                          GROUNDS FOR REMOVAL

12.     This Court has original jurisdiction of this suit based on 28 U.S.C. § 1332(a) because this

suit involves a controversy between citizens of different states. Defendant asserts that Morgan

was improperly joined in this action and that Plaintiff has not pleaded facts sufficient to state any

plausible cause of action against Morgan. Further, the amount in controversy, exclusive of interest

and costs exceeds $75,000.00.

A.      Parties are Diverse

13.     Plaintiff is a natural person who resides in Bexar County, Texas.11 Plaintiff has not pled

any other facts of residency, intention to leave Texas, or domiciles in other States.12 Accordingly,

Defendants assert that absent the same, Plaintiff’s citizenship at the time of the filing of the suit

and at the time of removal is properly established as the State of Texas.13

14.     Defendant Allstate Fire and Casualty Insurance Company, is an Illinois corporation with

its principle place of business in Illinois and is a citizen of Illinois.

15.     Defendant Morgan is a claims adjuster for Allstate and is a resident of Texas. However,

Morgan has been improperly joined in this action solely to defeat diversity jurisdiction. There is

no plausible cause of action against Morgan. Her residency should therefore be disregarded for

purposes of evaluating diversity in this matter.14




10
   Id.
11
   See Exhibit A, Plaintiff’s Original Petition, ¶ 3.
12
   Id.
13
   Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).
14
   Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2003).
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 3 of 14
                Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 4 of 14




B.         Amount in Controversy

16.        The party seeking federal jurisdiction must prove by a preponderance of the evidence that

the amount in controversy exceeds $75,000.00.15The removing party may satisfy its burden by

either (1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy – preferably in the removal petition,

but sometimes by affidavit – that support a finding of the requisite amount.”16

17.        Here, it is facially apparent from Plaintiff’s petition that the claim exceeds $75,000.00.

Specifically, under “Relief”, Plaintiff’s petition states:

                          …Plaintiff seeks monetary relief, the maximum of which is
                          over $100,000.00 but not more than $200,000.00.17

18.        Based on the foregoing, the amount in controversy exceeds $75,000.00.

C.         Improper Joinder of Defendant Morgan

     (i)   Legal Standard

19.        The doctrine of improper joinder, or fraudulent joinder, ensures that the presence of an

improperly joined, non-diverse defendant does not defeat federal removal jurisdiction premised on

diversity.18 Citizenship of an improperly joined party is totally disregarded in determining the

Court’s subject matter jurisdiction.19

20.        The removing party bears the burden of establishing whether federal jurisdiction exists and

removal is proper.20 To meet this burden, the removing party must demonstrate that there is no



15
   Grant v. Chevron Phillips Chem. Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002).
16
   Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
17
   Exhibit “A”, Plaintiff’s Original Petition, ¶ 2.
18
   Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009).
19
   Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2003).
20
   “[a] removing party may establish federal diversity jurisdiction by demonstrating that the state court plaintiff
‘improperly joined’ all forum defendants.” Martinez v. Allstate Fire & Cas. Ins. Co., No. 5:19-CV-35-DAE, 2019 WL
5789988, at *3 (W.D. Tex. June 18, 2019), citing African Methodist Episcopal Church v. Lucien, 756 F.3d 788, 793
(5th Cir. 2014).
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 4 of 14
               Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 5 of 14




reasonable basis for the district court to predict that the plaintiff might be able to recover against

the in-state defendant.”21

21.      To determine that an in-state defendant has been improperly joined, the court must find

that (1) the plaintiff has fraudulently alleged that a defendant is non-diverse, or (2) the plaintiff has

failed to state a claim against the non-diverse defendant.22 “In making this determination, a federal

court must look to the original state court pleading but apply the federal pleading standard.23 “A

defendant is improperly joined if the moving party establishes that ... the plaintiff has not stated a

claim against a defendant that he properly alleges is nondiverse.” 24

22.      The court may resolve claims of improper joinder by conducting a Rule 12(b)(6)-type

analysis.25 The analysis requires the complaint must contain “enough facts to state a claim to relief

that is plausible on its face.”26 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”27

23.      Pursuant to Twombly and Iqbal, the court conducts a two-prong analysis. First, the court

separates legal conclusions from well-pled facts.28 Second, the court reviews the well-pled facts,

assumes they are true, and determines whether they “plausibly give rise to an entitlement of

relief.”29 A pleading “that offers labels and conclusions or a formulaic recitation of the elements

of a cause of action will not do.”30 “Nor does a complaint suffice if it tenders naked assertion[s]


21
   McDonald v. Abbot Labs., 408 F.3d 177, 183 (5th Cir. 2005).
22
   Smallwood, 385 F.3d at 573.
23
   Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 818 F.3d 193, 205 (5th Cir. 2016).
24
   Martinez v. Allstate Fire & Cas. Ins. Co., at *3, citing Int'l Energy Ventures Mgmt., L.L.C. v. United Energy Grp.,
Ltd., 818 F.3d 193, 199 (5th Cir. 2016) (internal citations omitted)
25
   Smallwood, 385 F.3d at 573.
26
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547, 127 S. Ct. 1955 (2007).
27
   Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1973 (2009).
28
   Iqbal, 556 U.S. at 678-79.
29
   Id., at 679.
30
   Iqbal, 556 U.S. at 678.
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 5 of 14
               Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 6 of 14




devoid of further factual enhancement.”31 Plausibility requires more than a mere possibility. It

calls for enough facts to raise a reasonable expectation that discovery will reveal evidence of

actionable misconduct.32

     (ii) Plaintiff Fails to State a Plausible Claim Against Defendant Morgan

24.       Here, applying the Twombly and Iqbal analysis, Plaintiff’s Original Petition fails to state a

plausible claim against Defendant Morgan. Specifically, as shown below, Plaintiff’s claims against

Morgan fail because Morgan is not a party to the insurance contract. Plaintiff’s claims against

Morgan further fail because Plaintiff has not alleged that she has obtained a judgment establishing

her legal entitlement to recover benefits from the alleged tortfeasor.

     a.   Plaintiff’s Allegations Against Morgan Fail Because Morgan is Not a Party to the
          Insurance Contract

25.       Texas law is clear, that the plaintiff cannot maintain claims against Morgan for breach of

contract or for breach of the duty of good faith and fair dealing because there is no privity of

contract between Morgan and the Plaintiff.33 Similarly, the plaintiff has no cause of action against

Morgan for violations of the DTPA, because agents handling insurance claims are not liable under

the DTPA for lack of good faith in processing insurance claims.34

26.        Plaintiff    relies     on Liberty Mutual Ins. Co. v. Garrison Contractors, Inc.,                 for     the

proposition that employee agents of insurance companies may be sued, along with insurance

companies themselves.35 Garrison is easily distinguishable from the case at bar because in


31
   Id.
32
   Twombly, 550 U.S. at 565.
33
   See, e.g., Griggs v. State Farm Lloyds, 181 F.3d 694, 700 (5th Cir.1999) (insurance agent is not liable to insured for
breach of contract where no contract with agent existed); Natividad v. Alexsis, Inc., 875 S.W.2d 695 (Tex.1994) (Texas
law does not impose liability for breach of the duty of good faith and fair dealing upon agents hired by the
insurer); Coffman v. Scott Wetzel Services, Inc., 908 S.W.2d 516 (Tex.App.—Fort Worth 1995, no writ)
(citing Natividad for the proposition that no duty of good faith and fair dealing is owed by an agent to the insured
absent privity of contract).
34
   See Coffman, 908 S.W.2d at 517.
35
   Liberty Mutual Ins. Co. v. Garrison Contractors, Inc., 966 S.W.2d 482 (Tex.1998)
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 6 of 14
               Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 7 of 14




Garrison the Texas Supreme Court held that an employee-agent of an insurance company was

“engaged in the business of insurance,” when the employee's “job responsibilities included

soliciting and obtaining insurance policy sales and explaining policy terms to prospective buyers

... [and] explaining premium calculations to consumers.”36

27.     In this case, the Plaintiff has not alleged that Morgan sold Plaintiff her policy, nor has the

Plaintiff alleged that Morgan ever explained policy terms or premium calculations to her when

Plaintiff was a prospective insurance buyer. Based upon the plaintiff’s allegations and the

documents submitted in support, it is clear that Morgan was merely an Allstate adjuster who

handled plaintiff’s claim.

28.     Plaintiff also cites Lyons v. Millers Cas. Ins. Co. of Tex.37 for the premise that Morgan’s

claims handling constituted bad faith; however, because Morgan and the Plaintiff have no privity

of contract this allegation fails to give rise to a viable cause of action against Morgan.

29.     Finally, Plaintiff has not alleged any duty breached by Morgan that she personally owed to

Plaintiff, nor has Plaintiff alleged specifically any particular misrepresentations given by Morgan.

Therefore, Plaintiff cannot maintain a claim against Morgan for violations of the Texas Insurance

Code.

30.      Plaintiff’s claims against Morgan for breach of contract, unfair settlement practices,

breach of good faith and fair dealing, and declaratory judgment, which are all based on the

demonstrably erroneous assumption that Morgan is a party to the insurance contract and obtained

premiums under the contract, fail to state a cause of action. Under Texas law, an adjuster is not a

party to the insurance contract between an insurer and the insured.38 “And a breach of contract



36
   Id. at 486.
37
   Lyons v. Millers Cas. Ins. Co. of Tex., 866 S.W.2d 597 (Tex. 1993).
38
   See Natividad v. Alexsis, Inc., 875 S.W.2d 695 (Tex. 1994).
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 7 of 14
               Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 8 of 14




claim in Texas requires the existence of a valid contract between the parties.”39 Plaintiff has not

alleged any contract to which both she and Morgan are parties. Because Morgan is not a party to

the insurance contract, Plaintiff has not pleaded any plausible claim against Morgan for breach of

contract, breach of good faith and fair dealing, and declaratory judgment.40As such, Morgan was

improperly joined.

  b. Plaintiff’s Claims Against Morgan For Tortious Interference With A Contract Also Fail
Because Plaintiff Has Not Alleged She Obtained A Judgment Establishing Her Legal
Entitlement To Recover Damages From The Alleged Tortfeasor

31.       Plaintiff’s claims against Morgan also fail because Plaintiff has failed to plead sufficient

facts to show that Plaintiff is entitled to UIM benefits, failed to plead that she has suffered any

kind of independent injury as a result of Morgan’s independent actions or inactions, or that

Morgan’s claims handling has caused her to lose benefits to which she would otherwise be

entitled.41 To the contrary, Plaintiff has asserted that Morgan acted “as part of an organized

process…approved of by Allstate.”42 The allegations against Morgan are thinly veiled allegations

against Allstate, and Morgan is named for the sole purpose of stripping this Court of its jurisdiction.

     i.   Under Texas law, UIM insurance coverage is not triggered until the insured obtains
          a judgment establishing liability and damages for the automobile accident.
32.       Underinsured motorist insurance (UIM) coverage “protects insureds who are legally

entitled to recover from owners or operators of…underinsured motor vehicles damages for bodily

injury… .”43 The Texas Supreme Court has described UIM insurance as unique because it is first-




39
  Martinez v. Allstate Fire & Cas. Ins. Co., 5:19-CV-35-DAE, 2019 WL 5789988, at *5 (W.D. Tex. June 18, 2019),
citing Brooks v. Excellence Mortgage, Ltd., 486 S.W.3d 29, 36 (Tex. App.—San Antonio 2015).
40
   See Id.
41
   See Exhibit A, Plaintiff’s Original Petition, see also Rodriguez v. Allstate Fire & Cas. Ins. Co., Cause No. 5:18-
CV-1096-OLG (Jan. 10, 2019) (slip op.) (order granting motion to dismiss for failure to state a claim based on
plaintiffs’ failure to allege they obtained a judgment establishing legal entitlement)).
42
   See Exhibit A, Plaintiff’s Original Petition, at ¶ 16
43
   TEX. INS. CODE § 1952.101 (emphasis added); see also id. § 1952.106 (requiring UIM coverage to “provide payment
to the insured of all amounts that the insured is legally entitled to recover as damages”).
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 8 of 14
              Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 9 of 14




party coverage that is “conditioned upon the insured’s legal entitlement to receive damages from

a third party.”44

33.     “Legal entitlement” is a term of art in the UIM context. To be “legally entitled” to recover

UIM benefits, an insured must have a judgment that establishes the liability of a third-party and

the insured’s damages.45Until an insured obtains such a judgment, the insurer’s contractual

obligation to pay benefits simply does not arise. 46 Stated another way, the covered event in UIM

litigation is not the accident itself, but rather the insured’s establishment of the fact via judgment

that she is entitled to benefits in excess of the tortfeasor’s available policy limits. As Wellisch

explained in distinguishing other types of insurance claims:

          In each of the above cases, the insurance companies’ liability arose at the time
          of the covered event; therefore, the courts determined there was a “delay” in
          payment following the covered event. Here, USAA’s liability did not arise on
          the date of the accident in which Jessica was fatally injured. USAA’s liability
          arose on the date the trial court entered final judgment following a determination
          that Salinas’ negligence caused the accident and a jury returned a verdict
          favorable to the Wellisches in the amount of $6 million. 47


34.     An insured demonstrates legal entitlement when she obtains a judgment establishing a

third-party tortfeasor’s liability and that her damages exceed her recovery from the tortfeasor.48

Therefore, the appropriate issues for litigation are (1) the underlying tortfeasor’s liability and

(2) the insured’s damages.49




44
   Brainard v. Trinity Universal Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006).
45
   Id. at 818.
46
   See id.; see also Wellisch v. United Servs. Auto. Ass’n, 75 S.W.3d 53, 57 (Tex. App.—San Antonio 2002, pet.
denied) (“[A]n insurer has the right to withhold payment of UIM benefits until the insured’s legal entitlement is
established.”).
47
   75 S.W.3d at 58.
48
   Brainard, 216 S.W.3d 818.
49
   See Id.
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 9 of 14
               Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 10 of 14




35.        Because no contractual obligation to pay benefits has arisen, even if Morgan were a party

to the contract, she could not be liable for breach of contract, nor could she be liable for tortious

interference with a contract as a claims adjuster for Allstate.50

     ii.   Under Texas law, an insured generally cannot recover damages for statutory
           violations if the insurer does not owe policy benefits, unless she can prove an
           independent injury or the insurer caused her to lose policy benefits.

36.        The Texas Supreme Court’s opinion in USAA Texas Lloyds v. Menchaca, reaffirmed the

general rule that an insured cannot recover policy benefits as damages for an insurer’s statutory

violation if the policy does not provide a right to those benefits.51 The Court further held that in

very particular situations an insured may recover damages based on insurance policy benefits

(contract benefits) for the violation of statutory duties if (1) the insurer’s statutory violation caused

the insured to lose policy benefits to which she would otherwise be entitled or (2) if the insured

articulates an injury independent of the loss of policy benefits.52

37.        An insurer’s extra-contractual violation can lead recoverable damages even if the insured

has no right to benefits under the policy, if the insurer’s violation causes the insured to loss the

contractual right.53

38.        An independent injury must be “truly independent of the insured’s right to receive policy

benefits.”54 An independent injury is not independent if the “statutory or extra-contractual claims

are predicated on the loss being covered under the insurance policy” or “if the damages flow or

stem from the denial of the claims for policy benefits.”55


50
   See Weber v. Progressive Cnty. Mut. Ins. Co., No. 05-17-00163-CV, 2018 WL 564001, at *1 (Tex. App.—Dallas
Jan. 26, 2018, pet. filed) (affirming the dismissal of the breach of contract cause of action because the plaintiff’s
“petition did not assert she had obtained a judgment against the other driver,” and “thus she failed to establish the
existence of a duty or obligation to which [the insurer] or [adjuster] failed to meet.”).
51
   545 S.W.3d 479, 489 (Tex. 2018).
52
   Id.
53
   Id. at 497.
54
   Id. at 499-500.
55
   Id. at 500 (internal quotation marks and alterations omitted).
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 10 of 14
                 Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 11 of 14




39.          Applying Menchaca’s rules to UIM insurance disputes shows that extra-contractual claims

will rarely be viable unless the insured obtains a judgment establishing their legal entitlement to

recover from a tortfeasor. An insured cannot recover policy benefits under a UIM policy until such

time as she establishes legal entitlement to those benefits by obtaining a judgment.56 Without a

judgment, the only other option for an insured to recover damages for statutory violations—

theoretically—is for the insured to plead and prove an injury independent of a right to receive

policy benefits or that the insurer’s violation caused her to lose benefits to which she would have

been entitled.57 However, declining to pay UIM benefits when an insured does not have a judgment

in no way causes the insured to lose a right to UIM benefits. Without a judgment, she currently

has no right to benefits.58 And as for an independent injury, the Texas Supreme Court has yet to

find one in the twenty-three years since it recognized the theoretical possibility of such an injury.59

      iii.      None of Plaintiff’s claims are based upon a cause of action against Morgan

40.          Plaintiff has not stated a plausible claim against Morgan. Her breach of contract claim,

breach of good faith and fair dealing claim, and Uniform Declaratory Judgment Act claim fail

because Morgan is not a party to the insurance contract.60

41.          Plaintiff’s remaining claims fail because Plaintiff has failed to plead that she has obtained

a judgment that would trigger Defendant’s obligation to pay benefits, and thus Plaintiff has not

pleaded any viable claim to recover policy benefits as damages for any of her extra-contractual

claims for unjust enrichment, breach of the duty of good faith and fair dealing, and violations of




56
   See Brainard, 216 S.W.3d at 818.
57
   See Menchaca, 545 S.W.3d at 489.
58
   See Wellisch, 75 S.W.3d at 57.
59
   See Menchaca, 545 S.W.3d at 500; Republic Ins. Co. v. Stoker, 903 S.W.2d 338 (Tex. 1995).
60
   Natividad v. Alexsis, Inc., 875 S.W.2d 695 (Tex. 1994).
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 11 of 14
              Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 12 of 14




the DTPA and Texas Insurance Code.61 Attempting to hold Defendant liable for extra-contractual

claims relating to a failure to pay benefits before Defendant’s obligation to pay such benefits has

even arisen would rewrite the insurance contract by requiring Defendant to make payments of

policy benefits before the covered event has occurred.62

42.      Plaintiff has also failed to plead any facts to show the two Menchaca exceptions allowing

damages to be recovered where no policy benefits are owed. Specifically, Plaintiff has not pleaded

a statutory violation caused her any injury independent of her right to receive policy benefits to

which they not currently entitled.63 Nor have Plaintiff alleged that any action of Morgan caused

them not to seek a judgment establishing their legal entitlement, thereby causing her to lose

benefits to which she would otherwise be entitled.64

43.      Plaintiff’s claims under the Insurance Code also fail. Plaintiff has plead no facts to show

that liability is reasonably clear. Brainard was clear: the only way to become entitled to policy

benefits under a policy of UIM insurance is to obtain a judgment establishing the insured’s legal

entitlement to recover benefits from the tortfeasor.65And in the absence of a judgment, there is no

liability on the policy of insurance, and an insurer has the right not to make a payment of any

benefits until there is a judgment.66

44.      And again, in Weber, the court of appeals affirmed the trial court’s dismissal of the extra-

contractual causes of action based on the Insurance Code after affirming the dismissal of the

insured’s breach of contract claim when there was no allegation that the plaintiff had obtained a



61
   See, supra, ¶ 16; see also Exhibit F (Rodriguez v. Allstate Fire & Cas. Ins. Co., Cause No. 5:18-CV-1096-OLG
(Jan. 10, 2019) (slip op.) (order granting motion to dismiss for failure to state a claim based on plaintiffs’ failure to
allege they obtained a judgment establishing legal entitlement)).
62
   See Wellisch, 75 S.W.3d at 57.
63
   Cf. Menchaca, 545 S.W.3d at 499-500.
64
   Cf. id. at 497-99.
65
   216 S.W.3d at 818.
66
   See Brainard, 216 S.W.3d at 818; Wellisch, 75 S.W.3d at 57; Jordan, 503 S.W.3d at 456.
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 12 of 14
               Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 13 of 14




judgment.67Accordingly, Plaintiffs’ chapter 541 claims against Morgan lack a plausible basis in

law or fact.

                                                    III.
                                  REMOVAL IS PROCEDURALLY PROPER

45.        This notice of removal is timely filed within thirty (30) after service of process upon

Defendant.68

46.        Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and Division

of this Court embraces Bexar County, Texas, the place where the State Court suit was filed.

47.        Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon Defendant

in the state court action are attached herein as Exhibit A.

48.        Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct copy

of this Notice of Removal to Plaintiff and to the Clerk of Bexar County Court.

                                                    IV.

                                           PRAYER FOR RELIEF

49.        Defendant Allstate Fire and Casualty Insurance Company prays that the Court accept

jurisdiction over the state court action for the reasons set forth above, and grant Defendant any

such other and further relief to which it may show itself justly entitled.

                                                           Respectfully submitted,

                                                           VALDEZ & TREVIÑO,
                                                           ATTORNEYS AT LAW, P.C.
                                                           Callaghan Tower
                                                           8023 Vantage Drive, Suite 700
                                                           San Antonio, Texas 78230
                                                           Phone: 210–598–8686
                                                           Fax: 210–598–8797

                                                            /s/ Jenna S. Ard

67
     See Weber, 2018 WL 564001, at *3–4.
68
     See 28 U.S.C. §1441(b)(1).
{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 13 of 14
             Case 5:20-cv-01061 Document 1 Filed 09/08/20 Page 14 of 14




                                                          Robert E. Valdez
                                                          State Bar No. 20428100
                                                          revaldez@valdeztrevino.com
                                                          Jenna S. Ard
                                                          La Bar No. 32810
                                                          jard@valdeztrevino.com
                                                          Counsel for Defendant Allstate Fire and
                                                          Casualty Insurance Company

                                       CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

8th day of September 2020, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email

and via e-service in the state court proceeding:


R. Scott Mellen
DAVIS LAW FIRM
10500 Heritage Blvd., Suite 102
San Antonio, Texas 78216
Counsel for Plaintiff

                                                          /s/ Jenna S. Ard
                                                          Jenna S. Ard




{00629704}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 14 of 14
